Citation Nr: 0630325	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  02-07 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for Parkinson's disease, to 
include residuals of a head injury, memory loss, a seizure 
disorder, residuals of a coma, and depression.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2005, the Board remanded the 
case for additional development of the evidence as well as to 
remedy due process deficiencies.

As noted by the Board in April 2005, the September 2000 
rating decision denied entitlement to service connection for 
residuals of a head trauma and memory loss.  However, given 
the subsequent statements and testimony by the veteran and 
his representative, along with the evidence of record, the 
Board found that the appellant claimed entitlement to service 
connection for Parkinson's disease.  That claim was formally 
denied in the April 2002 rating decision.  Accordingly, the 
Board recharacterized the issue as styled on the title page.

If a claim has been placed in appellate status by the filing 
of a notice of disagreement (NOD), the Board must remand the 
claim to the RO for preparation of a statement of the case 
(SOC) as to that claim.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  As part of the Board's April 2005 remand, it was 
noted that in September 2000 the RO denied entitlement to 
service connection for bilateral hearing loss, tinnitus, 
residuals of a left hip and/or pelvis gunshot wound, and burn 
injury residuals; as well as the issue of entitlement to a 
permanent and total disability evaluation for pension 
purposes.  The Board noted that the veteran had expressed 
disagreement with the denial of these claims in October 2000.  
As a result, the Board in April 2005 requested the RO to 
furnish the veteran and his representative a SOC and provide 
them an opportunity to submit a substantive appeal within the 
requisite 60-day period.  The SOC was mailed to the veteran 
in December 2005.  However, he did not respond by submitting 
a timely substantive appeal as to these matters.  Therefore, 
these matters are not now before the Board for appellate 
consideration.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

This appeal was remanded in April 2005, in part, so that 
further action could be taken with respect to the issue of 
entitlement to service connection for Parkinson's disease.  
That action was not accomplished. 

Specifically, in April 2005, the Board noted that with 
respect to the issue of entitlement to service connection for 
Parkinson's disease, to include residuals of a head injury, 
memory loss, a seizure disorder, residuals of a coma, and 
depression, that while an August 2003 VA examiner addressed 
the relationship between Parkinson's disease and the 
veteran's military service, that examiner failed to apply the 
correct standard of review.  Specifically, the Board noted 
that the VA examiner opined that there was, "no clear way to 
[his] knowledge to definitively say that [the veteran's] 
Parkinson's disease was related to his [in-service] head 
trauma . . . ."  

The Board pointed out that the question that the examiner 
needed to answer was whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that Parkinson's disease was 
incurred in or aggravated by military service; including the 
June 1970 motor vehicle accident.  Therefore, a remand, 
pursuant to 38 U.S.C.A. § 5103A, to obtain a clarifying 
medical opinion from that examiner was sought as part of the 
April 2005 remand.  

To obtain this opinion, the veteran's claims files were to be 
forwarded to the August 2003 VA examiner, if available, "or 
to a neurologist if he is not."  See page 10 of April 2005 
remand.  The record shows that the August 2003 VA examiner 
was not available, and a May 2005 medical opinion was 
thereafter associated with the record.  Unfortunately, this 
May 2005 medical opinion was not supplied by a neurologist, 
but rather by a geriatric nurse practitioner, who held a 
Master of Science in Nursing.  Regardless of these 
qualifications, the nurse was not a neurologist.  Another 
remand is therefore required.  Stegall v. West, 11 Vet. App. 
271 (1998).

Accordingly, this case is REMANDED to the AMC for the 
following actions:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the United 
States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The RO should forward the claims 
files to the August 2003 VA examiner, if 
available, or to a neurologist if he is 
not.  Based on a review of the claims 
folders, the examiner must opine whether 
it is at least as likely as not (i.e., is 
there a 50/50 chance), that Parkinson's 
disease, to include residuals of a head 
injury, memory loss, a seizure disorder, 
coma residuals, and depression, was 
incurred in or aggravated by military 
service; including the June 1970 motor 
vehicle accident.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental SOC (SSOC), and provide the 
appellant and his representative with an 
opportunity to respond.  The RO is 
advised that it is to make a 
determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  

The purpose of this REMAND is to ensure due process.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

As this is the second remand this claim must be afforded 
expeditious treatment by the AMC.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

